Title: To George Washington from Major General John Sullivan, 23 May 1777
From: Sullivan, John
To: Washington, George



Dear General
Princeton [N.J.] May 23d 1777

There was one Richard Burrest Tryed by General Court Martial on the 22d Instant, & Convicted by his own Confession of Attempting to Desert to the Enemy. he was taken by one of our Scouting partys near the Enemies Lines & Sentenced by the Court to be Shot for Desertion. I Should have forwarded him with a Copy of his Sentence to Head Quarters but as Desertions are So frequent here I think an Example on the Spot is Necessary, Therefore beg your Excellency to forward a Warrant for his Execution if you approve the Sentence. we had five Deserted from our Scouting party yesterday.

The Enemy have been out frequently five miles on this Side Brunswick for Forage Boards & Plank for about a Fortnight past I have Laid a Trap for them with 500 men & hope Soon to hear they have Caught them Nothing can prevent it but their keeping within their Hive. I have the Honor to be with the highest Esteem your Excellencys most obedt Servt

Jno. Sullivan

